
	
		III
		112th CONGRESS
		2d Session
		S. RES. 562
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Ms. Stabenow (for
			 herself and Ms. Snowe) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning on September
		  10, 2012 and ending on September 14, 2012 as National Health Information
		  Technology Week to recognize the value of health information technology
		  in improving health quality.
	
	
		Whereas healthcare information technology and management
			 systems have been recognized as essential tools for improving patient care,
			 ensuring patient safety, stopping duplicative tests and paperwork, and reducing
			 healthcare costs;
		Whereas the Center for Information Technology Leadership
			 has estimated that the implementation of national standards for
			 interoperability and the exchange of health information would save the United
			 States approximately $77,000,000,000 in expenses relating to healthcare each
			 year;
		Whereas Congress has made a commitment to leveraging the
			 benefits of healthcare information technology and management systems, including
			 supporting the adoption of electronic health records that will help to reduce
			 costs and improve quality while ensuring the privacy of patients;
		Whereas the ability to exchange health information
			 confidently and securely between different providers, systems, and insurers is
			 critical to transforming the healthcare delivery system of the United States to
			 improve clinical outcomes for patients, control costs, and expand access to
			 care through the use of technology;
		Whereas Congress has made real-time health information
			 exchange a priority and an essential component of the Medicare and Medicaid
			 Electronic Health Records Incentive Programs;
		Whereas Congress has emphasized improving the quality and
			 safety of delivery of healthcare in the United States; and
		Whereas, since 2006, organizations across the United
			 States have united to support National Health Information Technology Week to
			 improve public awareness of the benefits of improved quality and cost
			 efficiency of the healthcare system that the implementation of health
			 information technology could achieve: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning on September 10, 2012 and ending on September 14, 2012 as
			 National Health Information Technology Week;
			(2)recognizes the
			 value of information technology and management systems in transforming
			 healthcare for the people of the United States; and
			(3)calls on all
			 interested parties to promote the use of information technology and management
			 systems to transform the healthcare system of the United States.
			
